DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s argument concerning the rejection under 35 USC § 112 has been fully considered and and it is persuasive.  The rejection is withdrawn.
Applicant’s argument concerning the rejection under 35 USC § 103 has been fully considered but it is moot in light of a new ground of rejection.  See discussion below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8-10, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman et al. (US 20150297900 A1, October 22, 2015) (hereinafter “Perryman”) in view of Herscher et al. (US 20120095461 A1, April 19, 2012) (hereinafter “Herscher”).
Regarding claims 1-3, 5, 6, 8-10, and 13-19, Perryman discloses tuning an impedance matching system (e.g., [0064]) for an implantable device (600, Fig. 6; [0094]) including wireless energy transfer by means of a plurality of non-inductive antenna (e.g., [0007]).
Note that Perryman also teaches a digital signal processor (230, Fig. 2), an analog-to-digital converter (e.g., [0120]), two or ten non-inductive antenna (e.g., [0007]), a directional coupler (e.g., [0058]), phase shift or phase difference determination (e.g., [0106], [0151]), impedance feedback (e.g., [0104], [0105]).
Perryman does not teach first and second measurements recited in the claim.  Herscher teaches calibrating an RF medical system by characterizing and compensating for electrode-tissue impedance using a plurality of RF measurements.  See, e.g., claim 54 and supporting text.  See also [0085]-[0089] (disclosing measurement of complex impedance angles).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Herscher with the invention taught by Perryman such that the method of operating an implantable wireless stimulator device that applies stimulation to surrounding tissue and an external pulse generator, the method comprises transmitting, from the external pulse generator and via non-inductive electric radiative coupling, a first set of radio-frequency (RF) claim 1); further comprising: in response to characterizing the electrode-tissue impedance as resistive, adjusting one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents created from the input pulses on the implantable wireless stimulator device are adjusted to compensate for a resistive electrode-tissue impedance (as recited in claim 2); wherein adjusting input pulses comprises: maintaining a steady-state delivery of electrical power to the implantable wireless stimulator device such that electrical energy is extracted from the input pulses as fast as electrical energy is consumed by the implantable wireless stimulator device to (i) generate the stimulus currents with one or more pulse parameters that have been varied to accommodate the resistive electrode-tissue impedance, and (ii) deliver the stimulus currents from the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 3); further comprising: in response to characterizing the electrode-tissue impedance as capacitive, adjusting one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents created from the input pulses and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue are adjusted to compensate for a capacitive electrode-tissue impedance (as recited in claim 5); wherein adjusting input pulses comprises: maintaining a steady-state delivery of electrical power to the implantable wireless stimulator device such that electrical energy is extracted from the input pulses as fast as electrical energy is consumed by the implantable wireless stimulator device to (i) generate the stimulus currents with one or more pulse parameters that have been varied to accommodate the capacitive electrode-tissue impedance, and (ii) deliver the stimulus currents from the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 6); further comprising: based on results of characterizing the electrode-tissue impedance, automatically choosing a stimulation session by determining input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents are created on the implantable wireless stimulator device and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 8); wherein determining input pulses comprises: updating the second set of radio-frequency (RF) pulses to obtain updated second set of RF reflection measurements; and comparing the updated second set of RF reflection measurements with the first set of RF reflection measurements (as recited in claim 9); wherein updating and comparing are performed iteratively until desired RF reflection measurements are obtained (as recited in claim 10); a system comprising an implantable wireless stimulator device comprising: a first non-inductive antenna; one or more electrodes; and a circuit between the first non-inductive antenna and the one or more electrodes, the circuit comprising: a calibrated internal load that represents a pre-determined load condition on the one or more electrodes; an external pulse generator comprising: a second non-inductive antenna configured to: transmit, via non-inductive electric radiative coupling, a first set of radio-frequency (RF) pulses to the first non-inductive antenna on the implantable wireless stimulator device such that electric currents are created from the first set of RF pulses and flown through the calibrated internal load on the implantable wireless stimulator device; and transmit, via non-inductive electric radiative coupling, a second set of radio-frequency (RF) pulses to the first non-inductive antenna on the implantable wireless stimulator device such that stimulation currents are created from the second set of RF pulses and flown through an electrode of the implantable wireless stimulator device to tissue surrounding the electrode; and a subsystem coupled to the second non-inductive antenna and configured to: in response to the electric currents flown through the calibrated internal load, obtain a first set of RF reflection measurements; and in response to the stimulation currents flown through the electrode to the surrounding tissue, obtain a second set of RF reflection measurements; and a signal processor in communication with the subsystem and configured to: characterize an electrode-tissue impedance by comparing the second set of RF reflection measurements with the first set of RF reflections measurements (as recited in claim 13); wherein the subsystem comprises: a directional coupler coupled to the second non-inductive antenna and configured to detect a radio frequency (RF) signal reflected from the first non-inductive antenna; and a radio frequency (RF) phase detector coupled to the directional coupler and configured to detect phase differences between the RF signal reflected from the first non-inductive antenna and an RF signal transmitted from the second non-inductive antenna to the first non-inductive antenna (as recited in claim 14); wherein the subsystem further comprises: an analog-to-digital converter (ADC) coupled to the directional coupler and configured to convert the RF signal reflected from the first non-inductive antenna into digital recordings (as recited in claim 15); wherein the signal processor is a digital signal processor (as recited in claim 16); wherein the signal processor is further configured to: in response to characterizing the electrode-tissue impedance as resistive, adjust one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that one or more stimulus pulses created from the input pulses and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue are adjusted to compensate for a resistive electrode-tissue impedance (as recited in claim 17); wherein the signal processor is further configured to: in response to characterizing the electrode-tissue impedance as capacitive, adjust one or more input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents created from the input pulses and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue are adjusted to compensate for a capacitive electrode-tissue impedance (as recited in claim 18); wherein the signal processor is further configured to: based on results of characterizing the electrode-tissue impedance, automatically choose a stimulation session by determining input pulses to be transmitted by the external pulse generator to the implantable wireless stimulator device such that stimulus currents are created on the implantable wireless stimulator device and delivered by the electrode on the implantable wireless stimulator device to the surrounding tissue (as recited in claim 19) in order to achieve a more efficiently-tuned RF system.

Claims 4, 7, 11, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Perryman in view of Herscher, and further in view of Schatz et al. (US 20130320773 Al, December 5, 2013) (hereinafter “Schatz”).
Regarding claims 4 and 7, Perryman discloses tuning an impedance matching system, as discussed above, except wherein the pulse parameters comprise: a pulse width, a pulse amplitude, and a pulse frequency.  Schatz teaches a method to adjust stimulation by an implantable wireless stimulator device to surrounding tissue, wherein the pulse parameters comprise: a pulse width, a pulse amplitude, and a pulse frequency.  See, e.g., [0126].
 Regarding claims 11,  12, and 20, Perryman teaches a method to adjust stimulation by an implantable wireless stimulator device to surrounding tissue, except further comprising automatically performing fault checking.  Schatz teaches automatically performing fault checking according to results of characterizing the electrode-tissue impedance (as recited in claim 11); wherein automatically performing fault checking comprises: detecting a damaged wire in a circuit leading to the electrode on the implantable wireless stimulator device (as recited in claim 12); wherein the signal processor is further configured to: automatically perform fault checking according to results of characterizing the electrode-tissue impedance (as recited in claim 20).  See, e.g.. [0105].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Schatz to that of Perryman (in view of Herscher) in order to obtain more configurability and reliability.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT LUAN/Primary Examiner, Art Unit 3792